Citation Nr: 0639171	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  02-17 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition, claimed as anxiety disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for Hashimoto's 
thyroiditis, also claimed as thyroid failure.  

4.  Entitlement to service connection for hormonal 
dysfunction/loss of sex drive.  

5.  Entitlement to service connection for tinea pedis, due to 
ionizing radiation.  

6.  Entitlement to service connection chronic intestinal 
disorder.  

7.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).  

8.  Entitlement to an increased rating for eczematous 
dermatitis, currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to 
November 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2001 
rating decision of the Washington, DC, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for the aforementioned disabilities and also 
denied an increased rating for eczematous dermatitis.  By 
rating decision of October 2004, the case was transferred to 
the Pittsburgh, Pennsylvania (foreign unit) RO, and the 
10 percent rating for eczematous dermatitis was increased to 
30 percent, effective July 28, 1999, the date of the claim.  
The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  Therefore, 
the claim for a higher rating for eczematous dermatitis is 
still in appellate status.  

The issues of entitlement to service connection for 
Hashimoto's thyroiditis, also claimed as thyroid failure and 
service connection for chronic fatigue syndrome being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Anxiety disorder first manifested itself as situational 
anxiety in service.  

2.  The veteran now has a chronic anxiety disorder due to his 
service-connected eczematous dermatitis.  

3.  The veteran did not serve in combat.  

4.  The record contains no credible supporting evidence of 
inservice stressors.  

5.  The veteran does not have PTSD associated with service.  

6.  Medical evidence of record does not show that the veteran 
had hormonal dysfunction/loss of sex drive during service.

7.  Medical evidence of record does not link the veteran's 
claimed hormonal dysfunction/loss of sex drive to his active 
service.

8.  There is no competent medical evidence of record linking 
the veteran's tinea pedis to his active service or to 
radiation exposure during service.  

9.  The veteran does not have a radiogenic disease.  

10.  The veteran has not been diagnosed with a chronic 
intestinal disorder.  

11.  Prior to August 30, 2002, the veteran's eczematous 
dermatitis of the hands was productive of ulceration, 
extensive exfoliation and crusting, and was exceptionally 
repugnant.  

12.  Since August 30, 2002, the veteran's eczematous 
dermatitis of the hands has existed on more than 40 percent 
of the exposed areas of the hands; and the evidence shows 
constant or near-constant corticosteroids therapy required 
during the past 12 months.  


CONCLUSIONS OF LAW

1.  An anxiety disorder is secondary to the veteran' service 
connected eczematous dermatitis.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2006).  

2.  PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2006).  

3.  Hormonal dysfunction/loss of sex drive was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).  

4.  Tinea pedis was not incurred in active service and may 
not be presumed to have been incurred during active service 
or as a result of radiation exposure. 38 U.S.C.A. §§ 1110, 
1112, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.309, 3.311 (2006).

5.  Chronic intestinal disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  

6.  The criteria for a 50 percent rating, and no more, for 
eczematous dermatitis prior to August 30, 2002, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.14, 4.118, Diagnostic Code 7806 
(as in effect prior to August 30, 2002).

7.  The criteria for a 60 percent rating, and no more, for 
eczematous dermatitis since August 30, 2002, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.14, 4.118, Diagnostic Code 7806 
(as in effect since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent letters to the veteran in July 2001, 
September 2001, June 2004, August 2004, and April 2005, which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claims.  In accordance 
with the duty to assist, the letters informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claims.  The letters also explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran of what he 
needed to show for a service connection, and increased rating 
claims.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was not accomplished in this 
case, as it was filed prior to the implementation of the 
VCAA.  However, proper VA process was ultimately performed as 
to the claims.  The Board concludes that to proceed to a 
decision on the merits would not be prejudicial to the 
appellant in this instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In July 2006, the veteran was appropriately notified.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing but 
withdrew his hearing request.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  




II.  Service Connection 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  

a.  Anxiety

The veteran and his representative contend, in essence, that 
service connection is warranted for anxiety based upon 
service incurrence.  The veteran alleges that his anxiety 
began in service and is documented in his service medical 
records.  In the alternative, it is asserted that his anxiety 
is the result of his service-connected eczematous dermatitis.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In Allen, the Court indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.  

The veteran has established a favorable claim in this regard.  

Service medical records show that the veteran was seen on one 
occasion in September 1975, at the mental health clinic.  The 
veteran was in the process of being court-martialed for being 
absent without leave (AWOL) for 25 days.  A mental health 
consultation was requested to determine his suitability for 
service.  The examiner indicated that he was seen on an 
emergency basis related to unit problems and domestic marital 
problems.  He had no suicidal ideation and was oriented in 
three spheres.  The impression was situational anxiety.  The 
plan was for the veteran to be followed weekly for supportive 
counseling and biweekly for psychiatric counseling.  

Separation examination in September 1975, show the veteran 
was evaluated as psychiatrically normal.  He indicated 
"yes" in his Report of Medical History that same month when 
asked if he had or currently has depression or excessive 
worry.  No physician summary was provided related to his 
affirmative answer.  

That same month, the veteran was seen at the Market Street 
Clinic for chronic palmar dermatitis of a two year duration.  
The physician, John G. Finch, MD, indicated that there was a 
double etiology to the veteran's skin condition.  One was 
contact with oils and grease, and the other was with anxiety.  

In October 1974, a Request for Discharge for the Good of the 
Service was requested.  It was noted that the veteran had 
seen a private physician regarding his hands and that anxiety 
was the cause of his persistent illness.  It was noted that 
although he was on a permanent profile precluding his work 
with grease, oils, and solvents, his hands did not heal.  
Severe emotional pressure continued to be an aspect of his 
life and had resulted in the loss of interest in and 
motivation for the service.  

The veteran eventually was released from service with a 
General discharge.  

Since service, the veteran had been involved in an automobile 
accident, which he claimed was a suicide attempt, a self-
inflicted gunshot wound, treatment for psychiatric 
complaints, and imprisonment.  He has most recently been 
treated by Douglas Whitcher, PhD.  Dr Whitcher has indicated, 
on several occasions, and in pertinent part, that the 
veteran's eczematous dermatitis has caused his diagnosed 
anxiety.  He evaluated the veteran for his psychiatric 
condition and now treats the veteran for this condition.  The 
psychiatric condition has been variously diagnosed, but Dr 
Whitcher has maintained that it is caused by his medical 
condition (skin) which had its onset in service.  The veteran 
is now service-connected for eczematous dermatitis.  

The veteran's anxiety disorder has been determined by at 
least two physicians to have been caused by his dermatitis of 
the hands.  It is not clear however, from the record whether 
it occurred in service, or whether that anxiety in service 
was only situational.  What is known, is that Dr. Whitcher 
opined that the veteran's dermatitis is, at the least, still 
causing him to have anxiety.  As a result, the veteran's 
anxiety is caused by the service-connected eczematous 
dermatitis of the hands.  Consequently, service connection 
for anxiety disorder is warranted.   




b.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  

It is not contended that the veteran served in combat.  The 
veteran indicated, in pertinent part, that he has PTSD as a 
result of eczematous dermatitis of the hands and that this 
stressor in service, caused him to have PTSD.  

The veteran has been diagnosed with PTSD.  However, there has 
been no specific allegation of what are his inservice 
stressors; only that dermatitis of the hands has caused his 
diagnosis of anxiety and PTSD.  PTSD is when a person has 
been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event that 
involved or threatened death or serious injury, and the 
person's response involved intense fear, helplessness, or 
horror.  The traumatic event is also  persistently 
reexperienced.  This has not been presented by any medical 
examiner when diagnosing the veteran with PTSD.  No traumatic 
event has been noted.  DSM IV.  There is no evidence showing 
that a service stressor has resulted in a diagnosis of PTSD.  
As such the claim of service connection for PTSD is not 
warranted.  




c. Hormonal dysfunction/loss of sex drive

The veteran and his representative, contend, in essence, that 
hormonal dysfunction/loss of sex drive is the result of the 
veteran's active duty service.  

Service medical records are devoid of findings, treatment, or 
diagnosis for hormonal dysfunction/loss of sex drive.  

After service, there is no evidence of hormonal dysfunction.  
The veteran may have made complaints of loss of sex drive, 
and may be treated with Viagra; however, as late as 
June 2001, the veteran was found to have normal gonad atrophy 
and normal testosterone level.  The only endocrinology issue 
the veteran is noted to have is hypothyroidism.  The 
veteran's statements alone are the only evidence that 
attributes loss of sex drive to a hormonal dysfunction that 
he says is attributable to service.  His statements are not 
probative since as a layperson he is not competent to provide 
medical opinions that otherwise require medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent 
any finding of a disability manifested by hormonal 
imbalance/loss of sex drive which is related to service, the 
Board finds that the claim of service connection is not 
warranted.  


d.  Tinea pedis

The veteran and his representative contend, in essence, that 
service connection is warranted for tinea pedis based upon 
exposure to ionizing radiation in service.  

Service connection for a disability based upon exposure to 
radiation can be awarded on three different legal bases.  The 
first basis is a presumptive basis for diseases specific to 
radiation exposed veterans under 38 C.F.R. § 3.309(d).  The 
second basis is based on exposure to ionizing radiation with 
the subsequent development of a radiogenic disease under 38 
C.F.R. § 3.311.  Finally, a veteran is not precluded from 
establishing service connection for a disease based on 
radiation exposure with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).  

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed veteran" within specified periods of time.  
38 C.F.R. § 3.309(d)(2).  A "radiation-exposed veteran" is 
defined as a veteran who was involved in a "radiation-risk 
activity" during military service.  Such a radiation-risk 
activities include participation at atmospheric nuclear 
tests; being present at Hiroshima or Nagasaki during specific 
periods of time; and service at specific nuclear weapons 
production facilities.  38 C.F.R. § 3.309(d)(3).  In the 
present case, the evidence of record does not reveal that the 
veteran meets the criteria to be considered a "radiation-
exposed veteran."  He provided information that he worked at 
a weapons assembly facility and that he was a nuclear weapons 
specialist in Germany.  None of the locations noted in C.F.R. 
§ 3.309(d)(3) were in Germany.  Further, the evidence of 
record does not reveal, and the veteran has not so 
acknowledged, that any of the disabilities for which service 
connection is claimed as due to radiation exposure by the 
veteran are cancers which would warrant presumptive service 
connection on the basis of being a disease specific to a 
radiation-exposed veteran.  Id.  As such, the preponderance 
of the evidence is against a grant of service connection on 
this basis. 38 C.F.R. § 3.309(d).

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease.  38 C.F.R. § 
3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations.  38 C.F.R. § 3.311(b)(2)(xxiv).  Again, the 
veteran's tinea pedis is not a radiogenic disease as 
contemplated by the regulations.  Only when there is evidence 
that a veteran suffers from a radiogenic disease does 38 
C.F.R. § 3.311 set out specific requirements for the 
development of evidence.  In the present case, there is no 
evidence that the veteran suffers from a radiogenic disease.  
Therefore, service connection cannot be granted based on 
radiation exposure under 38 C.F.R. § 3.311.

With regard to service connection for tinea pedis based on 
actual proof of direct causation by radiation, the veteran 
has submitted no competent medical evidence to substantiate a 
claim for service connection due to radiation exposure on a 
direct, rather than a presumptive basis, a task that 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Combee, 34 F.3d at 1043.  

The veteran maintains that ionizing radiation is the basis 
for his aforementioned tinea pedis.  His statements, while 
acknowledged by the Board, lack probative value, as he has 
not shown, nor claimed, that he possesses the medical 
expertise that is required to render a competent opinion as 
to actual diagnoses and/or medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The only evidence showing the veteran 
has tinea pedis is many years after service discharge.  There 
is no evidence showing, or suggesting, that the veteran 
possesses the specialized knowledge needed to render 
diagnoses and express competent etiology opinions.  

Based on the foregoing, service connection for tinea pedis is 
not warranted.  


d.  Chronic intestinal disorder

The veteran and his representative assert, that service 
connection is warranted for chronic intestinal disorder based 
upon service incurrence.  

Service medical records are devoid of findings, treatment, or 
diagnoses for chronic intestinal disorder.  

A review of the record does not show a diagnosis related to a 
chronic intestinal disorder after service.  Congress has 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents have resulted 
in a disability, and in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Accordingly, without 
evidence of a present chronic intestine disability, 
entitlement to service connection is not warranted.  


III.  Increased Rating

Service connection was established for eczematous dermatitis 
by rating decision of October 1992.  A 10 percent  rating was 
provided for the disability effective from February 1992.  By 
rating decision of October 2004, the 10 percent rating for 
eczematous dermatitis was increased to 30 percent, effective 
July 28, 1999, the date of the claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002. See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Accordingly, the Board will review both the pre- and post-
August 30, 2002 rating criteria to determine the proper 
evaluation for the veteran's skin disability.  VA's Office of 
General Counsel has determined that the amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00.  The veteran was made aware of these revisions in the 
October 2002 statement of the case.  

Prior to August 2002, Diagnostic Code 7806, provided that 
eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area, warrants a 
noncompensable rating.  Eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
is to be rated as 10 percent disabling.  Eczema with 
exudation or constant itching, extensive lesions, or marked 
disfigurement, is to be rated as 30 percent disabling.  
Finally, eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or when 
exceptionally repugnant, is to be rated as 50 percent 
disabling.  

Under the current Diagnostic Code 7806, eczema with less than 
5 percent of the entire body or less than 5 percent of 
exposed areas affected, and when no more than topical therapy 
is required during a 12-month period, a non-compensable 
rating is assigned.  With at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during a 12-month period, a 10 percent 
rating is assigned.  With 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during a 12-month period, a 30 percent rating 
is assigned.  With more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or constant, 
or near constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period, a 60 percent rating is assigned.  

A thorough review of the medical evidence of record, to 
include private medical reports, show that his eczematous 
dermatitis warrants a 50 percent rating under the old 
criteria, prior to August 30, 2002, and 60 percent, and no 
more since August 30, 2002 under the new criteria.  

The veteran was seen in the Department of Dermatology in the 
University Hospital of Zurich, on several occasions.  In 
April 2002, he presented with small blisters and 
hyperkeratotic, and fissuring lesions of chronic palmar 
eczema, affecting large areas, especially the thenar region.  
His condition was noted to exacerbate under stress.  He was 
prescribed a topical glucocorticosteroid.  An August 2004 
examination report was essentially the same and a color 
photograph of his hands during an exacerbation showed the 
hands to have extensive crusting.  In January and May 2005, 
the examiner noted that the veteran's hands were ulcerated, 
displayed extensive exfoliation and crusting.  He also stated 
that due to the exceptionally repugnant state of his 
condition, for the last thirty years, he had been unable to 
shake persons' hands without extreme embarrassment.  

Considering the  medical evidence of record, the veteran's 
symptomatology shows that his service-connected eczematous 
dermatitis of the hands is more severe than the 30 percent 
rating under the old criteria.  The examiner, on nearly every 
occasion the veteran was treated, indicated that his hands 
were blistering, cracking, exfoliating and were especially 
repugnant to the point that the veteran was uncomfortable 
with shaking hands.  Color photography of the veteran's 
hands, associated with the claims folder, substantiated the 
examination reports.  Therefore, a 50 percent rating, is 
warranted under the old rating criteria.  

As for evaluation since August 30, 2002, the veteran's 
eczematous dermatitis warrants a 60 percent schedular rating.  
The color photography of record shows that in excess of 40 
percent of the veteran's hands are covered by the dermatitis.  
He has continued to be treated with topical 
glucocorticosteroids and  on all occasions that he was seen, 
this was noted.  Based on the foregoing, since August 
30, 2002, a 60 percent rating is warranted for the veteran's 
eczematous dermatitis.  

This eczematous dermatitis, is now rated the highest 
available schedular rating under the old and new criteria 
rating for eczema.  The Board notes, however, that the 
evidence of record does not suggest the existence of such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  The Board observes that it 
has not been contended or otherwise indicated that the 
service-connected eczematous dermatitis, has resulted in any 
hospitalization or other extensive treatment regimen.  In 
addition, there is no contention or evidence of record 
showing that the dermatitis interferes with any employment to 
a degree that would render the application of the regular 
schedular standards impractical.  According to the examiner's 
statements, because of exacerbations and remissions, the 
condition renders him unable to work for longer periods of 
time.  However, the veteran's primary inability to work is 
caused by his other service-connected as well as nonservice-
connected disabilities.  Generally, the degree of disability 
specified is adequate to compensate for a considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  See 
38 C.F.R. §§ 3.321, 4.1.

Based on the evidence of record, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, an increased evaluation for eczematous 
dermatitis is not warranted on an extraschedular basis, prior 
to August 30, 2002 or thereafter.  


ORDER

Service connection for anxiety disorder is granted.  

Service connection for PTSD, tinea pedis, due to ionizing 
radiation, hormonal dysfunction/loss of sex drive, and 
chronic intestinal disorder is denied.  

An increased rating to 50 percent, and no more, prior to 
August 30, 2002, for eczematous dermatitis is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

An increased rating to 60 percent and no more, since 
August 30, 2002, for eczematous dermatitis, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  


REMAND

Unfortunately, additional development is necessary, prior to 
final adjudication of these claims.  

Hashimito's thyroiditis, also claimed as thyroid failure, is 
claimed by the veteran, indicating that it had its onset 
during active service.  The veteran's Report of Medical 
History in September 1975, indicated "yes" when asked if he 
had ever or now had thyroid trouble.  

Since service, the veteran has been diagnosed with thyroid 
trouble variously diagnosed as hyperthyroidism, 
hypothyroidism, Hashimoto's thyroiditis, and thyroid failure.  
In February 2001, Dr. Demarmels indicated that he had treated 
the veteran since 1998, and that the appearance of 
Hashimoto's thyroiditis in the  young veteran was unusual.  
It was his opinion that a linkage between his thyroid 
condition and military service was conceivable to him.  

The veteran has claimed thyroid trouble in service and now 
has a thyroid condition that his physician links to service.  
There is insufficient competent medical evidence to make a 
decision.  It is important that the veteran undergo 
examination in order to determine if the veteran's thyroid 
condition is related to an event in service.  See Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003).  His physician also asserted that 
his CFS was caused by his hyperthyroidism and therefore, that 
issue is inextricably intertwined with the issue of service 
connection of Hashimoto's thyroiditis and must be held in 
abeyance until a decision is made with regard to service 
connection for Hashimoto's thyroiditis.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to indicate whether or not he was 
treated in service for a thyroid 
condition.  If he answers in the 
affirmative, those records should be 
sought, and if obtained, associated with 
the claims folder.  If the records are 
not located, the claims folder should so 
reflect that the attempt was 
unsuccessful.  

2..  Upon completion of the requested 
development above, the veteran should 
undergo VA endocrinology examination.  
The records should be reviewed by the 
examiner prior to the examination of the 
veteran.  The examiner should opine 
whether it is at least as likely as not 
that the veteran has Hashimoto's 
thyroiditis or any other thyroid 
condition as a result of his active duty 
service, including possible radiation 
exposure.  A complete rationale must be 
provided for the opinion rendered.  This 
includes commenting on the February 2001 
opinion of Dr. Demarmels which states 
that a linkage between the veteran's 
thyroid condition and military service 
was conceivable.

3.  The RO should again review the claims 
of service connection for Hashimoto's 
thyroiditis and the claim of service 
connection for chronic fatigue syndrome, 
to include as secondary a thyroid 
condition.  If the decision is adverse to 
the veteran, he should be provided with 
an appropriate Supplemental Statement of 
the Case, and he should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


